Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  133294(63)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  RICK BEAVERS,

           Plaintiff-Appellant, 

                                                                   SC: 133294     

  v                                                                COA: 269007      

                                                                   Wayne CC: 03-309389-NO

  BARTON MALOW COMPANY, JOMAR 

  BUILDING COMPANY, INC., SPILLIS 

  CARDELLA, DMJM, a/k/a DMJA, INC.,

  and ROBERT SMITH,

             Defendants-Appellees.
  ____________________________________


        On order of the Chief Justice, the motion by the Appellate Practice Section of the
  State Bar of Michigan for leave to file a brief amicus curiae is considered and it is
  GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2007                   _________________________________________
                                                                              Clerk